Citation Nr: 0737276	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip injury.  

2.  Entitlement to service connection for left foot pain.

3.  Entitlement to an initial compensable evaluation for 
hypertension.  

4.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.  

6.  Entitlement to an initial compensable evaluation for 
cholinergic urticaria.    

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.  

8.  Entitlement to an initial compensable evaluation for left 
shoulder impingement.


9.  Entitlement to an initial compensable evaluation for 
right wrist tendonitis.

10.  Entitlement to an initial compensable evaluation for 
shortening of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1982 to January 
2004.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The veteran testified in support of these claims at a hearing 
held in Washington D.C. in May 2007, before the undersigned 
Veterans Law Judge.  During this 
hearing and previously thereto, in a written statement 
received at the RO in June 2004, the veteran raised a claim 
of entitlement to service connection for a kidney disorder.  
The Board refers this matter to the RO for appropriate 
action.

The Board addresses the claims of entitlement to service 
connection for residuals of a left hip injury and left foot 
pain, entitlement to initial compensable evaluations for 
hypertension, pseudofolliculitis barbae, and cholinergic 
urticaria, and entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the lumbar 
spine in the Remand section of this decision, below, and 
REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  During the entire period at issue in this appeal, the 
veteran had epigastric discomfort, heartburn and nausea as a 
result of his GERD. 

3.  The veteran is right hand dominant.

4.  During the entire period at issue in this appeal, the 
veteran had tenderness to palpation and limitation of motion 
with pain as a result of his left shoulder disability.

5.  During the entire period at issue in this appeal, the 
veteran had tenderness to palpation and limitation of motion 
with pain as a result of his right wrist disability.

6.  The bone of the veteran's left lower extremity is one 
centimeter shorter that that of his right lower extremity.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.20, 4114, Diagnostic Code 7346 (2006).

2.  The criteria for entitlement to an initial 10 percent 
evaluation for left shoulder impingement have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2006).

3.  The criteria for entitlement to an initial 10 percent 
evaluation for right wrist tendonitis have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 
(2006).

4.  The criteria for entitlement to an initial compensable 
evaluation for shortening of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5275 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants a 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated July 2003 and February 
2004, before initially deciding those claims in a rating 
decision dated May 2004.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of the notice letters considered in conjunction 
with the content of another letter the RO sent to the veteran 
in March 2006 also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the letters, the RO acknowledged the 
claims being decided, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to submit any evidence he 
had, which he thought would support his claims.  



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records, post-service VA and 
private treatment records and records from military bases.  
The veteran does not now claim that there is any outstanding 
evidence for VA to secure in support of the claims being 
decided.  

The RO also conducted medical inquiry in an effort to 
substantiate the claims being decided by affording him VA 
examinations, during which examiners addressed the severity 
of the disabilities at issue in this decision.  Since then, 
the veteran has not alleged that the reports of these 
examinations are inadequate to decide the claims being 
decided.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for GERD, left shoulder and right wrist disabilities, and 
shortening of his left lower extremity.  According to his 
written statements submitted during the course of this appeal 
and his hearing testimony, presented in May 2007, the 
evaluations initially assigned these disabilities do not 
reflect accurately the severity of his digestive system, left 
shoulder, right wrist and left lower extremity disabilities.  
Allegedly, he receives treatment for such disabilities, which 
cause constant heartburn, left shoulder pain, and right wrist 
tenderness and limitation of motion and necessitate the use 
of medication and special shoes and clothes. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).

When an unlisted condition is encountered it is permissible 
to rate such condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies are to be avoided as is the 
use of analogous ratings for conditions of doubtful diagnosis 
or for those not fully supported by clinical and laboratory 
findings.  38 CFR § 4.20 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  GERD

The RO has evaluated the veteran's GERD as 0 percent 
disabling pursuant to Diagnostic Code (DC) 7346, by analogy 
to a hiatal hernia.  DC 7346 provides that a 60 percent 
evaluation is assignable when the veteran is experiencing 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is assignable when the veteran is 
experiencing persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assignable when the veteran is experiencing when there are 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  38 C.F.R. § 4.114, DC 7346 (2006). 

Based on the evidence discussed below, the veteran's 
digestive system disability picture does not more nearly 
approximate the criteria for a higher initial evaluation 
under any applicable DC during any time period at issue in 
this appeal.      

The veteran first received treatment for digestive system 
complaints, primarily epigastric pain, while in service.  In 
January 2004, he was discharged therefrom.  

Following discharge, he underwent a VA examination of his 
digestive system.  During the examination, conducted in March 
2004, he reported intermittent heartburn, occasionally 
occurring twice daily, and nausea, which necessitated the use 
of over-the-counter medicine.  He denied vomiting and 
indicated that he had a good appetite and stable weight.  The 
examiner did not note any digestive system abnormalities, but 
diagnosed GERD. 

There are no treatment records in the claims file reflecting 
that, since discharge, the veteran has sought treatment for 
digestive system complaints; however, during his May 2007 
hearing, the veteran reported that his GERD was then causing 
vomiting, acid reflux and a swollen throat, symptoms that 
necessitated an increase in medication and a stricter 
regulation of his diet.  

The Board acknowledges the veteran's testimony, but notes 
that there is no medical evidence of record objectively 
confirming symptoms other than epigastric discomfort, 
heartburn (pyrosis) and nausea caused by the veteran's GERD.  
These symptoms do not satisfy the criteria for an initial 10 
percent evaluation under DC 7346, which requires, in addition 
to the pyrosis, a showing of dysphagia (difficulty 
swallowing), regurgitation or substernal arm or shoulder 
pain.  

B.  Left Shoulder

The RO has evaluated the veteran's left shoulder disability 
as 0 percent disabling pursuant to DC 5201.  DC 5201 provides 
that a 20 percent evaluation is assignable for limitation of 
motion of the major or minor arm at shoulder level, or 
limitation of motion of the minor arm midway between side and 
shoulder level.  A 30 percent evaluation is assignable for 
limitation of motion of the major arm midway between side and 
shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2006). 

Also applicable to this claim are DCs 5200, 5202 and 5203, 
which, in certain circumstances, allow for the assignment of 
compensable evaluations for ankylosis of scapulohumeral 
articulation and impairment of the humerus, clavicle and 
scapula.  38 C.F.R. § 4.71a, DC 5200, 5202, 5203 (2006). 

The following ranges of motion of the shoulder are considered 
normal: extension to 0 degrees; flexion to 180 degrees; 
abduction to 180 degree; and external and internal rotation 
to 90 degrees.  38 C.F.R. § 4.71, Plate I (2006). 

Based on the evidence discussed below, the veteran's left 
shoulder disability picture more nearly approximates the 
criteria for a higher initial evaluation under applicable 
regulations during the entire time period at issue in this 
appeal.      

The veteran first received treatment for left shoulder 
complaints, primarily pain, while in service.  In January 
2004, he was discharged therefrom.  

Following discharge, he underwent a VA examination of his 
left shoulder.  During the examination, conducted in March 
2004, he reported decreased range of motion and flare-ups of 
pain on lifting.  The examiner noted that the veteran was 
right hand dominant.  The examiner also noted tenderness to 
palpation, left shoulder flexion to 130 degrees (active) and 
170 degrees (passive), abduction to 120 degrees (active) and 
170 degrees (passive), external rotation to 80 degrees and 
internal rotation to 70 degrees, and pain during all motions.  
The examiner indicated that there was no evidence of 
fatigability or weakened movement against resistance.  X-rays 
revealed a normal left shoulder.  

The objectively confirmed pain on motion warrants the 
assignment of an initial 10 percent evaluation under 38 
C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca v. Brown, 8 
Vet. App. at 206-7.  An initial evaluation in excess of 10 
percent is not assignable under any applicable DC or other 
regulation as the evidence does not indicate that, even 
during flare-ups, the limitation of motion of the veteran's 
left shoulder is so severe it hinders his ability to raise 
his left arm beyond shoulder level.  The evidence also does 
not indicate that the veteran's left shoulder disability 
involves ankylosis of scapulohumeral articulation or 
impairment of the humerus, clavicle and scapula.

C.  Right Wrist

The RO has evaluated the veteran's right wrist disability as 
0 percent disabling pursuant to DC 5024, which governs 
ratings of tenosynovitis, a disease that is to be rated based 
on limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024 (2006).

DC 5024 provides that degenerative arthritis or 
osteoarthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5003 (2006).

The appropriate DC for the specific joint involved in this 
case is DC 5215.  DC 5215 provides that a 10 percent 
evaluation is assignable for limitation of motion of the 
major or minor wrist with palmar flexion limited in line with 
forearm or dorsiflexion less than 15 degrees.  38 C.F.R. § 
4.71a, DC 5215 (2006).  

Also applicable to this claim is DC 5214, which allows for 
the assignment of a compensable evaluation for ankylosis of 
the wrist.  38 C.F.R. § 4.71a, DC 5214 (2006). 

The following ranges of motion of the wrist are considered to 
be normal: extension to 70 degrees; palmar flexion to 80 
degrees; ulnar deviation to 45 degrees; and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (2006). 

Based on the evidence discussed below, the veteran's right 
wrist disability picture more nearly approximates the 
criteria for a higher initial evaluation under applicable DCs 
during the entire time period at issue in this appeal.      

The veteran first received treatment for a right wrist injury 
in service.  In January 2004, he was discharged therefrom.  

Following discharge, he underwent a VA examination of his 
right wrist.  During the examination, conducted in March 
2004, he reported that his right wrist was "OK," but 
occasionally caused decreased grip strength and tingling and 
numbness.  The examiner noted tenderness to palpation, 
dorsiflexion to 60 degrees with pain, palmar flexion to 80 
degrees without pain, and radial deviation to 25 degrees, 
ulnar deviation to 40 degrees, and no evidence of weakened 
movement, including with regard to grip strength.  The 
examiner diagnosed tendonitis.    

The objectively confirmed pain on motion warrants the 
assignment of an initial 10 percent evaluation under DC 5003.  
An initial evaluation in excess of 10 percent is not 
assignable under this DC or any other DC or regulation, 
including as interpreted in DeLuca, as the evidence does not 
indicate that, even during flare-ups, the limitation of 
motion of the veteran's right wrist is so severe it hinders 
his ability to lift his right wrist below or above his 
forearm or results in dorsiflexion limited to 15 degrees.  
The evidence also does not indicate that the veteran has 
ankylosis of the right wrist.  

D.  Left Lower Extremity

The RO has evaluated the veteran's left lower extremity 
disability as 0 percent disabling pursuant to DC 5275.  DC 
5275 provides that a 10 percent evaluation is assignable for 
shortening of the bones of the lower extremity by 11/4 to 2 
inches (3.2 cms. to 5.1 cms.).  A 20 percent evaluation is 
assignable for shortening of the bones of the lower extremity 
by 2 to 21/2 inches (5.1 cms. to 6.4 cms.).  38 C.F.R. § 4.71a, 
DC 5275 (2006).

Based on the evidence discussed below, the veteran's left 
lower extremity disability picture does not more nearly 
approximate the criteria for a higher initial evaluation 
under DC 5275.      

Medical professionals first noted abnormalities in the 
circumference and length of the veteran's left lower 
extremity in service.  Since discharge, the veteran has been 
service connected for the shortening and has undergone a VA 
examination of this abnormality.  During the examination, the 
examiner noted that the veteran's left lower extremity was 
one centimeter shorter than his right lower extremity.  This 
degree of difference does not warrant the assignment of an 
initial compensable evaluation.  

E.  Conclusion

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the initial evaluations noted above are the most appropriate 
given the medical evidence of record.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to initial compensable evaluations 
for GERD and shortening of the left lower extremity have not 
been met.  In reaching this decision, the Board considered 
the complete history of each of the veteran's disabilities as 
well as the current clinical manifestations and the effect 
each disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The Board also 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against the claims for 
higher initial evaluations for GERD and shortening of the 
left lower extremity, the doctrine is not for application and 
the claims must be denied.  

The Board also concludes that the criteria for entitlement to 
initial 10 percent evaluations for left shoulder impingement 
and right wrist tendonitis have been met.  Inasmuch as the 
evidence of regard supports these particular claims, they 
must be granted.


ORDER

An initial compensable evaluation for GERD is denied.  

An initial 10 percent evaluation for left shoulder 
impingement is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial 10 percent evaluation for right wrist tendonitis 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

An initial compensable evaluation for shortening of the left 
lower extremity is denied.  


REMAND

The veteran also claims entitlement to service connection for 
residuals of a left hip injury and left foot pain, 
entitlement to initial compensable evaluations for 
hypertension, pseudofolliculitis barbae and cholinergic 
urticaria, and entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the lumbar 
spine.  Additional action is necessary before the Board 
decides these claims.  

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

First, during the May 2007 hearing, the veteran testified 
that he was receiving chiropractic treatment for his low back 
and left hip disabilities.  Records of this treatment are 
pertinent to two of the claims on appeal, but are not 
presently part of the claims file.  (The most recent 
chiropractic treatment records in the claims file are dated 
in 2004 and refer to the veteran's cervical spine.)  They 
thus need to be secured on remand.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the claims being remanded 
are necessary.  VA afforded the veteran VA examinations 
during the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims being 
remanded.  Therein, examiners did not address whether the 
veteran's left hip and left foot disabilities were related to 
his active service, during which he reported left hip and 
left foot complaints.  They also did not address whether the 
veteran needed to take medication continuously to control 
diastolic blood pressure of predominantly 100 or more, 
whether his pseudofolliculitis barbae was disfiguring, 
whether he experienced 
recurrences of his urticaria, and whether certain medication 
controlled his urticaria.  Without such information, the 
Board is unable to rate the hypertension, pseudofolliculitis 
barbae and urticaria pursuant to the rating schedule.  In 
addition, since the veteran underwent these examinations, he 
has alleged that his low back disability has worsened and has 
requested that he be afforded another examination of his 
spine.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and ask him to 
identify the name(s), address(es) and 
dates of treatment of the chiropractor(s) 
who evaluated his low back and left hip 
disabilities since his discharge from 
service.  

2.  After obtaining any necessary 
authorization, request, obtain and 
associate with the veteran's claims file 
all records of the identified 
chiropractic treatment.

3.  Arrange for the veteran to undergo a 
VA orthopedic examination in support of 
his claims for service connection for 
residuals of a left hip injury and left 
foot pain and for a higher initial 
evaluation for a low back disability.  
Forward the claims file to the examiner 
for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the veteran has 
left hip and left foot disabilities; 

b) if so, opine whether each 
disability is at least as likely as 
not related to the veteran's active 
service, including documented in-
service left hip and left foot 
complaints; 

c) identify all manifestations of 
the veteran's low back disability, 
including, if appropriate, 
limitation of motion, pain, 
including on motion, muscle spasm, 
guarding, an abnormal gait, abnormal 
spinal contour, and ankylosis; 

d) specifically indicate whether the 
veteran has arthritis and/or 
degenerative disc disease of the low 
back, which is part of his service-
connected low back disability;

e) if the veteran has intervertebral 
disc disease, indicate whether it is 
incapacitating and, if so, identify 
the duration of the incapacitating 
episodes in terms of how many weeks 
they manifested during the past 12 
months;  

f) indicate whether any of the 
veteran's orthopedic disabilities 
causes functional loss due to 
reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically;

g) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; and

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for an initial compensable 
evaluation for hypertension.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
a history of diastolic pressure of 
predominantly 100 or more and, if 
so, whether he requires continuous 
medication to control the blood 
pressure; and 

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for an initial compensable 
evaluation for pseudofolliculitis barbae.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran's 
pseudofolliculitis barbae is 
disfiguring, as alleged; 

b) specifically indicate whether and 
to what extent (in terms of inches) 
such disability involves scarring;

c) also indicate whether and to what 
extent (in terms of inches) the 
scarring involves elevation or 
depression of skin on palpation, 
adherence to underlying tissue, 
hyper- or hypo-pigmentation, 
abnormal texture, missing underlying 
tissue, or inflexible or undurated 
tissue; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  As well, arrange for the veteran to 
undergo a VA examination in support of 
his claim for an initial compensable 
evaluation for cholinergic urticaria.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran's 
urticaria recurs and, if so, 
describe the frequency of 
recurrences during a 12-month 
period, including the most recent; 

b) indicate whether the urticaria 
responds to antihistamines or 
sympathomimetics; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


